        Case 2:09-bk-26198-BR             Doc 44 Filed 09/23/20 Entered 09/23/20 08:16:58                   Desc
                                          Notice to Creditors Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                       255 East Temple Street, Los Angeles, CA 90012

                                               NOTICE TO CREDITORS

    DEBTOR(S) INFORMATION:                                                BANKRUPTCY NO. 2:09−bk−26198−BR
    Ruben Ruiz                                                            CHAPTER 7
    SSN: xxx−xx−0569
    EIN: N/A
    Kenya Ruiz
    SSN: xxx−xx−2863
    3542 E 6th St
    Los Angeles, CA 90023



Gregory L. Bosse's "Motion To Reopen Case" is set for hearing on November 3, 2020 at 10:00 a.m. by
zoom.
Written opposition is due fourteen days prior to the hearing date. Written reply to the opposition
is due seven days prior to the hearing date.


zoom information:
Website: https://cacb.zoomgov.com/j/ 1618114900
Meeting ID: 161 811 4900 Password: 123456


Telephone conference lines (for audio only) 1 669 254 5252




                                                                                For The Court,
Dated: September 23, 2020                                                       Kathleen J. Campbell
                                                                                Clerk of Court




(Form not rev. 5/96) VAN−99                                                                                    44 / SF
